Citation Nr: 1638233	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  08-38 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a right knee disorder. 

2. Entitlement to service connection for a heart disorder. 

3. Entitlement to service connection for a chest disorder to include a left rib sternal articulation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active duty in the United States Army from July 1973 to July 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. An August 2007 rating decision denied service connection for right knee and chest conditions, and a March 2009 rating decision denied service connection for an enlarged heart and heart murmur. 

The Board notes that the Agency of Original Jurisdiction (AOJ) for this case is the RO in New York, New York, and in fact, this is the RO that certified the present appeal. 

The Veteran testified via videoconference before the undersigned Veterans Law Judge from the RO in Albany, New York in January 2014. 

This case had been remanded for further development in June 2013, April 2014 and July 2015. 

The issue of service connection in the right knee addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The weight of the evidence is against finding in-service incurrence of a heart disorder or a nexus between service and any current heart disability. 

2. The weight of the evidence is against finding in-service incurrence of a chest condition or a nexus between service and any current chest disability. 


CONCLUSION OF LAW

1. The criteria for establishing service connection of a heart disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. The criteria for establishing service connection of a chest disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).



A. Heart Conditions

The Veteran reports that three to four days before he left the service he was told to return to the hospital because the doctors had found something wrong with his heart and that it was enlarged. He testified that he never did go back to the hospital. 

The Veteran reported that he had an echocardiogram about a year before the hearing and his heart was found to be enlarged in two places. The Veteran has also reported in several treatment records that he has had a heart murmur his entire life. The Veteran also reported in a June 1978 VA examination that his heart murmur was actually discovered in service during a physical.  

The Veteran is currently diagnosed with a myocardial infarction since July 2015 and left ventricular hypertrophy since October 2011. In September 2007, the Veteran was noted to have a regular heart rate and rhythm with a 1/6 systolic murmur. In September 2006, the Veteran was noted to have a left atrial enlargement.  Therefore, he satisfies element (1) of a current disability. 

The weight of the evidence does not support an in-service incurrence of any heart condition. There is nothing in the service treatment records to substantiate the Veteran having a heart disability during service. The Board additionally notes that the Veteran did not note any heart condition at his entrance examination. The Veteran notes in his most recent brief that the separation examination is illegible. The Board notes that while the July 1976 separation examination is difficult to read, there appears to be no notations or indications of any medical conditions. The Veteran also had a normal heart examination at his June 1978 VA examination.  To the extent he had an enlarged heart and murmur, such is a finding or symptom and not a disability in and of itself for which VA compensation benefits are payable. The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a 'disability' for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282   (1999). See 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (although the Veteran is competent to describe symptoms of pain, pain, alone, without a sufficient factual showing that the pain is derived from the in-service injury is not a disability). The term "disability" as used for VA purposes refers to impairment of earning capacity. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Additionally, the weight of the evidence does not support finding a nexus between military service and the Veteran's current heart conditions. The October 2015 VA examiner noted that the Veteran is morbidly obese with a BMI of 37. The examiner opined that it was less likely than not that the Veteran's heart conditions were related to service. The examiner related the left ventricular hypertrophy to obesity and the myocardial infarction to an episode of transient hypotension from medications for his benign prostatic hyperplasia.  

The Veteran has not satisfied element (2) or service connection and even if he did, the weight of the evidence does not support a favorable finding for element (3). Therefore, the claim must be denied. 

Presumptive service connection for a heart condition as a "chronic disease" is not warranted as there is no documentation of heart condition from within one year of the Veteran's 1976 discharge.  As for a continuity of symptomatology between a heart disability and service, a chronic heart condition was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)). 

B. Chest Condition 

The Veteran testified that he has a sternum condition. He reported that while he was in jump school to become a paratrooper that the jump master had pulled on his risers and something snapped in his chest. Since that incident, he had been able to produce a clicking sound from his sternum. He indicated that he had a doctor that heard the sound but was not exactly sure what it was. 

The Veteran was found to have chronic pain at the sterno clavicular joint with a negative CT scan and MRI in September 2006. The treatment provider noted the Veteran was able to produce the clicking sound from his chest one time. Therefore, element (1) or service connection is satisfied. 

The weight of the evidence is against finding in-service incurrence of a chest condition or a nexus between service and the Veteran's current chest disability. The Veteran had a VA examination in May 2014 for his chest condition. The examiner noted that the Veteran was evaluated at a VA hospital in 2006 and imaging studies were normal. The reported symptoms are consistent with a subluxation of the left sternal rib articulation. The VA examiner was unable to find any record of this condition in the service treatment records. Moreover, the VA examiner did not note any sternal tenderness nor was he able to reproduce the reported popping within the chest. The examiner opined that it is less likely as not caused by or is a result of military service due to lack of symptoms reported in service. 

Based on the evidence available, the weight of the evidence does not support the Veteran's service connection claim for a chest condition. 

II. The Duties to Notify and Assist 

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a January 2009 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, SSA records and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with several VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his chest and heart conditions. 


ORDER

Entitlement to service connection for a heart condition to include a heart murmur and an enlarged heart is denied. 

Entitlement to service connection for a chest disorder to include a left rib sternal articulation is denied. 


REMAND

The Veteran testified that jumping out of an airplane during service affected his knees. He was put on a profile in service for chondromalacia of the service-connected left knee in June 1976. There is no documentation of injuries to the right knee in service. 

The Veteran's right knee claims had previously been denied because he was found to not have a current right knee disability. The claim was remanded for new treatment records. Indeed, a June 2014 X-ray showed slight degree joint space narrowing, vascular calcifications and minimal osteoarthritic changes. Mild crepitus was also noted in the right knee and the Veteran began physical therapy. Because the Veteran has a current right knee disability, a VA examiner should opine as to whether the Veteran's right knee disability is caused or aggravated by his service-connected left knee disability. 

Accordingly, the case is REMANDED for the following action:

1. Order an addendum opinion from the May 2014 VA examiner or if he is unavailable, an equally qualified VA examiner may be substituted.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent of more) that the Veteran's current right knee condition had its onset during active service or whether it is as likely as not (i.e., probability of 50 percent of more) that the Veteran's current right knee condition was (a) caused by and/or (b) aggravated by the Veteran's service-connected left knee condition. 

All relevant medical records must be made available to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted. A rationale for all opinions should be provided. 

2. Then, readjudicate the issue of service connection for the claimed right knee condition. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


